UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4251


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID SHERWOOD,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:18-cr-00314-PJM-1)


Submitted: October 8, 2019                                    Decided: October 24, 2019


Before AGEE and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hughie D. Hunt, II, KEMET HUNT LAW GROUP, INC., Beltsville, Maryland, for
Appellant. Robert K. Hur, United States Attorney, Baltimore, Maryland, Hollis Raphael
Weisman, Assistant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Sherwood appeals his simple assault conviction. On appeal, he asserts that

the district court erred by affirming the magistrate judge’s ruling denying Sherwood’s

motion to suppress his statements. We affirm.

       Sherwood contends that he was interrogated in violation of Miranda v. Arizona, 384
U.S. 436 (1966). Specifically, Sherwood contends that he did not feel free to leave—he

was seated in a room in a secure facility and could not easily exit. He asserts that the

interrogation was lengthy and that the environment was “police-dominated.”

       On appeal from the district court’s denial of a motion to suppress evidence, we

review the factual findings underlying the decision for clear error and the district court’s

legal conclusions de novo. United States v. Bullette, 854 F.3d 261, 265 (4th Cir. 2017).

Additionally, we review “the legal determination that the statement was voluntary de

novo.” United States v. Holmes, 670 F.3d 586, 591 (4th Cir. 2012) (citing United States v.

Mashburn, 406 F.3d 303, 306 (4th Cir. 2005)). When a suppression motion has been

denied, we review the evidence in the light most favorable to the Government. Bullette,
854 F.3d at 265.

       To determine whether a person is in custody and therefore may not be interrogated

without being advised of their Miranda rights, the court must resolve whether, “under the

totality of the circumstances, a suspect’s freedom of action was curtailed to a degree

associated with formal arrest.” United States v. Hashime, 734 F.3d 278, 282 (4th Cir. 2013)

(internal quotation marks, alterations, and citation omitted). In making this determination,

the court considers “whether a reasonable person would have felt he or she was not at

                                             2
liberty to terminate the interrogation and leave.” Id. at 282–83 (internal quotation marks,

alterations, and citations omitted).

       Facts relevant to the custodial inquiry include, but are not limited to, ‘the
       time, place and purpose of the encounter, the words used by the officer, the
       officer’s tone of voice and general demeanor, the presence of multiple
       officers, the potential display of a weapon by an officer, and whether there
       was any physical contact between the officer and the defendant.’

Id. at 283 (quoting United States v. Day, 591 F.3d 679, 696 (4th Cir. 2010)).

       Here, Sherwood voluntarily went to the agent’s office after he was requested to do

so. The agents informed Sherwood that he was not under arrest and that he was free to

leave. The interview was not confrontational, and the officers were unarmed and not in

uniform. We find that, reviewing the totality of the circumstances, Sherwood was not in

custody during this encounter. Accordingly, we affirm the district court’s denial of

Sherwood’s motion to suppress his statements.

       We therefore affirm Sherwood’s criminal judgment.          We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            3